       Case 5:21-cv-00580-JKP-ESC Document 8 Filed 07/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


TEVIS RANDALL,                                   §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00580-JKP
                                                 §
vs.                                              §
                                                 §
METHODIST CHILDREN'S HOSPITAL,                   §
METHODIST HEALTHCARE,                            §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the Court is the above-styled cause of action. The record reflects that on June 24,

2021, the Court granted Plaintiff’s pro se Application to Proceed in District Court without

Prepaying Fees or Costs and ordered Plaintiff to file a More Definite Statement on or before July

15, 2021 [#3]. The Court’s Order was returned as undeliverable, and Plaintiff provided the Court

with a change of address on July 9, 2021. The Clerk mailed the Order to Plaintiff’s new address

on July 12, 2021. The Court will impose a new deadline for Plaintiff to file his More Definite

Statement in light of his delay in receiving the Court’s Order.

       IT IS THEREFORE ORDERED that, on or before August 17, 2021, Plaintiff shall file

a More Definite Statement of the claims he seeks to present to this Court. Plaintiff is reminded

to keep his statement “short and plain,” detailing only the facts relevant to his claims. See Fed.

R. Civ. P. 8(a)(2). In this More Definite Statement, Plaintiff should include the following

information:

           •   The letter of apology he allegedly received from Defendants;

           •   An explanation of why he believes his removal from Defendants’ hospital facility
               was contrary to law;



                                                 1
         Case 5:21-cv-00580-JKP-ESC Document 8 Filed 07/27/21 Page 2 of 2




            •   An explanation of why he believes his son’s release from the facility was contrary
                to law and how Defendants’ actions harmed Plaintiff and Plaintiff’s son.

         Plaintiff shall include the following declaration at the end of his more definite statement:



          I declare, under penalty of perjury under the laws of the United States of America, that the

 foregoing is true and correct.



                                    Executed on this ____ day of _____2021.



                                    ____________________

                                    Signature of Plaintiff




         If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,

he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

         SIGNED this 27th day of July, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
